FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL WOODMORE,                                No. 09-55623

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01692-UA-AGR

  v.
                                                 MEMORANDUM *
STATE BAR CHIEF TRIAL COUNSEL,
individual; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                  Audrey B. Collins, Chief District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Michael Woodmore, a California state prisoner, appeals pro se from the

district court’s order denying his request to proceed without prepayment of the

filing fee. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.

1987), and we affirm.

       The district court did not abuse its discretion by denying Woodmore’s

request to proceed in forma pauperis because it appears from the face of the

complaint that the action is Heck-barred. See Heck v. Humphrey, 512 U.S. 477,

487 (1994) (concluding that an action is not cognizable under 42 U.S.C. § 1983 if

“a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . unless the plaintiff can demonstrate that the conviction

or sentence has already been invalidated”); see also Tripati, 821 F.2d at 1370 (“A

district court may deny leave to proceed in forma pauperis at the outset if it appears

from the face of the proposed complaint that the action is frivolous or without

merit.”).

       Woodmore’s motion for appointment of counsel is denied.

       AFFIRMED.




DS/Research                                2                                    09-55623